ORDER
The Disciplinary Review Board on October 30,1998, having filed with the Court its decision concluding that KEVIN J. DALY of CRANFORD, who was admitted to the bar of this State in 1980, should be suspended from the practice of law for a period of three *542months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to keep client reasonably informed), RPC 1.15(b) (failure to notify client and promptly deliver funds) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that KEVIN J. DALY is suspended from the practice of law for a period of three months, and until further Order of the Court, effective February 8, 1999; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.